Exhibit 10.2

FREESCALE SEMICONDUCTOR, LTD.

2011 OMNIBUS INCENTIVE PLAN

MAKE WHOLE RESTRICTED SHARE UNIT AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of the date indicated in
the grant summary in the Freescale equity recordkeeping system (the “Date of
Grant”), by and among Freescale Semiconductor, Ltd., a Bermuda exempted limited
liability company (the “Company”) and Daniel Durn (the “Executive”):

R E C I T A L S:

WHEREAS, the Company has adopted the Freescale Semiconductor Holdings 2011
Omnibus Incentive Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms used but not otherwise defined herein shall have meanings ascribed to such
terms in the Plan; and

WHEREAS, the Administrator has determined that it would be in the best interests
of the Company and its shareholders to grant the Restricted Share Units provided
for herein to the Executive pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of Restricted Share Units. The Company hereby grants to the Executive,
on the terms and conditions hereinafter set forth, units evidencing a right to
receive [            ] Common Shares (each a “Share” and collectively, the
“Shares”) pursuant to the terms and conditions of this Agreement (the
“Restricted Share Units” or “Restricted Share Unit Award”).

2. Restrictions and Vesting Period.

(a) Restrictions and Transferability. The Restricted Share Unit Award may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Executive otherwise than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. No such permitted transfer of the Restricted Share Unit Award to
heirs or legatees of the Executive shall be effective to bind the Company unless
the Administrator shall have been furnished with written notice thereof and a
copy of such evidence as the Administrator may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions hereof.

(b) Vesting Period. Subject to the Executive’s continued employment with the
Company, or except as otherwise provided below, the Restricted Share Unit Award
shall vest with respect to twenty-five percent (25%) of the Shares initially
covered by the Restricted Share Unit Award on each of the first, second, third
and fourth anniversaries of the Date of Grant. At any time, the portion of the
Restricted Share Unit Award which has become vested as described above (or
pursuant to Section 3 below) is hereinafter referred to as the “Vested Portion.”



--------------------------------------------------------------------------------

(c) Change in Control.

(i) Notwithstanding any other provisions of the Plan or this Agreement to the
contrary, in the event that the Executive’s employment with the Company is
terminated by the Company without Cause or by the Executive for Good Reason, in
either case within twelve months following a Change in Control, all unvested
Restricted Share Units shall become immediately vested. For all purposes of this
Agreement, the terms “Cause” and “Good Reason” shall have the meanings set forth
in the Freescale Semiconductor, Inc. Executive Severance Plan for Senior Vice
Presidents (the “Executive Severance Plan”), as in effect on April 17, 2014.

(ii) If the Restricted Share Unit Award is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, all unvested Restricted Share Units shall become immediately
vested. For purposes of this Section 2(c)(ii), the Restricted Share Unit Award
shall be considered assumed or substituted if, following the Change in Control,
the Restricted Share Unit Award is of comparable value and remains subject to
the same terms and conditions that were applicable to the Restricted Share Unit
Award immediately prior to the Change in Control except that the Restricted
Share Unit Award instead confers the right to receive common stock of the
acquiring entity or in the case of an amalgamation, the amalgamated company or
its parent.

(d) Settlement of Restricted Share Units. Shares shall be delivered (provided,
that such delivery is otherwise in accordance with federal and state securities
laws) with respect to the Vested Portion of the Restricted Share Unit Award as
soon as practicable following the applicable vesting date, but in no event later
than thirty (30) days following such vesting date.

(e) No Shareholder Rights. The Executive shall have no rights of a shareholder
of the Company with respect to the Restricted Share Units, including, but not
limited to, the rights to vote and receive ordinary dividends, until the
settlement date of the Restricted Share Units. In the event that the
Administrator approves an adjustment to the Restricted Share Unit Award pursuant
to Section 5 of the Plan, then in such event, any and all new, substituted or
additional securities to which Executive is entitled by reason of the Restricted
Share Unit Award shall be immediately subject to the restrictions and the
Vesting Period set forth in Sections 2(a) and (b) above with the same force and
effect as the Restricted Share Unit Award subject to such restrictions
immediately before such event.

3. Termination of Employment.

(a) General. If the Executive’s employment is terminated for any reason, the
Restricted Share Unit Award shall, to the extent not then vested (after giving
effect to the provisions of Sections 2 and 3), terminate and be forfeited upon
such termination of employment.

(b) For Cause or Without Good Reason. The Restricted Share Unit Award shall
terminate and be forfeited upon (A) the Company’s notification to the Executive
of the Executive’s termination of employment by the Company for Cause or (B) the
Executive’s notification to the Company of the Executive’s voluntary termination
of his employment without Good Reason.

 

2



--------------------------------------------------------------------------------

(c) Without Cause or for Good Reason. Notwithstanding any other provisions of
the Plan or this Agreement to the contrary, upon the Executive’s termination of
employment by the Company without Cause, or by the Executive for Good Reason,
all unvested Shares subject to this Restricted Share Unit Award shall vest;
provided that the Executive signs and does not revoke the release described in
the Executive Severance Plan.

(d) Death or Disability. Upon the Executive’s termination of employment due to
the Executive’s death or disability the Executive or the Executive’s estate
shall receive (i) any amount vested and deliverable and (ii) an additional
number of Shares equal to the number of Restricted Share Units that would have
vested on the next anniversary of the Date of Grant if the Executive had
remained employed until such date. Any portion of the Restricted Share Unit
Award that is not vested after giving effect to the provisions of this
Section 3(d) shall terminate immediately and be forfeited effective as of the
termination of the Executive’s employment.

(e) Forfeiture. Notwithstanding anything herein to the contrary, if the
Executive breaches any Restrictive Covenants applicable to the Executive
(including, without limitation, the Restrictive Covenants set forth in Exhibit A
hereto) at any time during the two year period following the Executive’s
termination of employment for any reason then the Executive shall immediately
repay to the Company the Fair Market Value of Shares acquired pursuant to the
Restricted Share Unit Award on any vesting date within the three year period
prior to termination. The Company reserves the right to reduce or waive any
amounts payable to the Company pursuant to this provision, in its sole
discretion.

4. Certain Covenants. The Executive hereby agrees and covenants to perform all
of the obligations set forth in Exhibit A hereto (which is incorporated by
reference hereby) and acknowledges that the Executive’s obligations set forth in
Exhibit A constitute a material inducement for the Company’s grant of the
Restricted Share Unit Award to the Executive.

5. No Right to Continued Employment. The granting of the Restricted Share Unit
Award evidenced hereby and this Agreement shall impose no obligation on the
Company or any Affiliate to continue the employment of the Executive and shall
not lessen or affect the Company’s or any Affiliate’s right to terminate the
employment of such Executive. The granting of the Restricted Share Unit Award
does not form part of and should in no way be construed as a term or condition
of employment. At all times, the Restricted Share Unit Award granted hereunder
is discretionary and does not imply that additional Restricted Share Unit Awards
will be awarded in the future.

6. Restricted Share Unit Award Not Wages. The value of any Restricted Share Unit
Award granted to Executive does not constitute and will not be included as wages
for the purposes of calculating any benefit or bonus provided by the Company or
the Executive’s employing subsidiary.

 

3



--------------------------------------------------------------------------------

7. Withholding. The Executive will be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Restricted Share Unit
Award or under the Plan or from any compensation or other amount owing to the
Executive the amount (in cash, Shares, other securities or other property) of
any applicable withholding taxes in respect of the Restricted Share Unit Award
or any payment or transfer under or with respect to the Restricted Share Unit
Award or the Plan and to take such other action as may be necessary in the
opinion of the Administrator to satisfy all obligations for the payment of such
withholding taxes.

8. Securities Laws. The issuance of any Shares hereunder shall be subject to the
Executive making or entering into such written representations, warranties and
agreements as the Administrator may reasonably request in order to comply with
applicable securities laws and government regulations.

9. No Public Offering. The Restricted Share Units awarded under the Plan and
this Agreement will not be publicly issued, placed, distributed or offered. The
issuance of any Restricted Share Units hereunder does not constitute a public
offering of securities.

10. Consent to Transfer of Data. By accepting the Restricted Share Unit Award,
Executive consents to the transfer of personal data (including but not limited
to the employee’s name, address, birth date and hire date) and to the processing
of this personal data by the Company and the provider of the Freescale equity
recordkeeping system.

11. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Executive at the address appearing in the personnel records
of the Company for the Executive or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

12. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

13. Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

 

4



--------------------------------------------------------------------------------

14. Restricted Share Unit Award Subject to Plan. By entering into this
Agreement, the Executive agrees and acknowledges that the Executive has received
and read a copy of the Plan. The Restricted Share Unit Award is subject to the
Plan, as may be amended from time to time, and the terms and provisions of the
Plan are hereby incorporated herein by reference.

15. Acceptance. This Agreement must be accepted by electronic signature of the
Executive in the Freescale equity recordkeeping system. By accepting this
Agreement the Executive consents to the electronic delivery through the
Freescale equity recordkeeping system of all documents related to this
Restricted Share Unit Award.

16. Clawback. The Restricted Share Unit Award shall be subject to the Company’s
clawback policy, as it may be amended from time to time. The Company will amend
its clawback policy, as needed, to the extent that the Securities and Exchange
Commission adopts the final implementing rules regarding compensation clawbacks
mandated by the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010.

 

5



--------------------------------------------------------------------------------

Exhibit A – Restrictive Covenants

(a) Confidential Information. The Executive recognizes and agrees that the
Affiliated Group (defined below) has provided Confidential Information to the
Executive and has an interest in protecting this information from disclosure.
The Executive shall hold in a fiduciary capacity for the benefit of the Company
and its Affiliates (collectively, the “Affiliated Group”), all secret or
confidential information, knowledge or data relating to the Affiliated Group and
its businesses (including, without limitation, any proprietary and not publicly
available information concerning any processes, methods, trade secrets, research
or secret data, costs, names of users or purchasers of their respective products
or services, business methods, operating procedures or programs or methods of
promotion and sale) that the Executive obtains during the Executive’s employment
that is not public knowledge (other than as a result of the Executive’s
violation of this Section (a)) (“Confidential Information”). The Executive shall
not communicate, divulge or disseminate Confidential Information at any time
during or after the Executive’s employment, except with the prior written
consent of the Company, or as otherwise required by law or legal process or as
such disclosure or use may be required in the course of the Executive performing
his duties and responsibilities with the Affiliated Group. Notwithstanding the
foregoing provisions, if the Executive is required to disclose any such
confidential or proprietary information pursuant to applicable law or a subpoena
or court order, the Executive shall promptly notify the Company in writing of
any such requirement prior to the disclosure so that the Company or the
appropriate member of the Affiliated Group may seek an appropriate protective
order or other appropriate remedy or waive compliance with the provisions
hereof. The Executive shall reasonably cooperate with the Company or the
appropriate member of the Affiliated Group to obtain such a protective order or
other remedy. If such order or other remedy is not obtained prior to the time
the Executive is required to make the disclosure, or the Company waives
compliance with the provisions hereof, the Executive shall disclose only that
portion of the confidential or proprietary information which he is advised by
counsel in writing (either his or the Company’s) that he is legally required to
so disclose. Upon his termination of employment for any reason, the Executive
shall promptly return to the Company all records, files, memoranda,
correspondence, notebooks, notes, reports, customer lists, drawings, plans,
documents, and other documents and the like relating to the business of the
Affiliated Group or containing any trade secrets relating to the Affiliated
Group or that the Executive uses, prepares or comes into contact with during the
course of the Executive’s employment with the Affiliated Group, and all keys,
credit cards and passes, and such materials shall remain the sole property of
the Affiliated Group. The Executive agrees to execute any standard-form
confidentiality agreements with the Company that the Company in the future
generally enters into with similarly situated employees.

(b) Work Product and Inventions. The Affiliated Group and/or its nominees or
assigns shall own all right, title and interest in and to any and all
inventions, ideas, trade secrets, technology, devices, discoveries,
improvements, processes, developments, designs, know how, show-how, data,
computer programs, algorithms, formulae, works of authorship, works
modifications, trademarks, trade names, documentation, techniques, designs,
methods, trade secrets, technical specifications, technical data, concepts,
expressions, patents, patent rights, copyrights, moral rights, and all other
intellectual property rights or other developments whatsoever (collectively,
“Developments”), whether or not patentable, reduced to practice or registerable
under patent, copyright, trademark or other intellectual property law anywhere
in the

 

6



--------------------------------------------------------------------------------

world, made, authored, discovered, reduced to practice, conceived, created,
developed or otherwise obtained by the Executive (alone or jointly with others)
during the Executive’s employment with the Affiliated Group, and arising from or
relating to such employment or the business of the Affiliated Group (whether
during business hours or otherwise, and whether on the premises of using the
facilities or materials of the Affiliated Group or otherwise). The Executive
shall promptly and fully disclose to the Affiliated Group and to no one else all
Developments, and hereby assigns to the Affiliated Group without further
compensation all right, title and interest the Executive has or may have in any
Developments, and all patents, copyrights, or other intellectual property rights
relating thereto, and agrees that the Executive has not acquired and shall not
acquire any rights during the course of his employment with the Affiliated Group
or thereafter with respect to any Developments.

(c) Company Goodwill. The Executive recognizes and acknowledges that the
Affiliated Group has and continues to develop goodwill of substantial value
through efforts of employees, including the Executive. This goodwill includes,
but is not limited to, the identity and skill sets of its employees, its
relationships with employees and customers, intangible value attributable to its
products created by Executive and others, and the Affiliated Group’s brand and
reputation within the industry. Executive shall take no action to damage the
goodwill of the Affiliated Group (including disparaging the Affiliated Group or
any of their respective directors, officers, executives, employees, agents or
other representatives) or use it for personal benefit or the benefit of
competitors of the Affiliated Group.

(d) Non-Recruitment of Affiliated Group Employees. The Executive acknowledges
that employees are a significant part of the goodwill of the Affiliated Group,
such as, without limitation, their relationships and contacts with customers and
suppliers as well as the training and knowledge they receive from the Affiliated
Group in the course of their employment. The Executive shall not, at any time
during the Non-solicitation Restricted Period (as defined below), other than in
the ordinary exercise of his duties while employed by the Affiliated Group,,
without the prior written consent of the Affiliated Group, directly or
indirectly, solicit, recruit, or employ (whether as an employee, officer, agent,
consultant or independent contractor) any person who is or was at any time
during the previous 12 months, an employee, representative, officer or director
of any member of the Affiliated Group. Further, during the Non-solicitation
Restricted Period, the Executive shall not take any action that could reasonably
be expected to have the effect of directly encouraging or inducing any person to
cease their relationship with any member of the Affiliated Group for any reason.
A general employment advertisement by an entity of which the Executive is a part
will not constitute solicitation or recruitment. The “Non-solicitation
Restricted Period” shall mean the period from the Date of Grant through the
second anniversary of the Executive’s termination of employment.

(e) Non-Competition – Solicitation of Business. The Executive recognizes and
agrees that the Affiliated Group has provided Confidential Information to
Executive and has an interest in protecting this information from disclosure.
Executive further understands that the goodwill of the Affiliated Group is an
interest worthy of protection. For the protection of these and other interests,
during the Non-competition Restricted Period (as defined below), the Executive
shall not, either directly or indirectly, compete with the business of the
Affiliated Group by (i) becoming an officer, agent, employee, partner or
director of any other corporation, partnership or other entity, or otherwise
render services to or assist or hold an interest (except as

 

7



--------------------------------------------------------------------------------

a less than 3-percent shareholder of a publicly traded corporation or as a less
than 5-percent shareholder of a corporation that is not publicly traded) in any
Competitive Business (as defined below), or (ii) soliciting, servicing, or
accepting the business of (A) any active customer of any member of the
Affiliated Group, or (B) any person or entity who is or was at any time during
the previous twelve months a customer of any member of the Affiliated Group,
provided that such business is competitive with any significant business of any
member of the Affiliated Group. “Competitive Business” shall mean any person or
entity (including any joint venture, partnership, firm, corporation, or limited
liability company) that conducts a business that is competitive with any
significant business of the Affiliated Group as of the date of termination (or
any significant business that is being actively pursued as of the date of
termination by the Affiliated Group). The Affiliated Group designs,
manufactures, sells and licenses its products and technology worldwide. In
addition, Competitive Businesses, as defined above, are not tied or limited to
any specific geographic location. Accordingly, the scope of this Non-Competition
provision is worldwide. The “Non-competition Restricted Period” shall mean the
period from the Date of Grant through the second anniversary of the date of
termination of the Executive’s employment.

(f) Assistance. The Executive agrees that during and after his employment by the
Affiliated Group, upon request by the Company, the Executive will assist the
Affiliated Group in the defense of any claims, or potential claims that may be
made or threatened to be made against any member of the Affiliated Group in any
action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise (a “Proceeding”), and will assist the Affiliated
Group in the prosecution of any claims that may be made by any member of the
Affiliated Group in any Proceeding, to the extent that such claims may relate to
the Executive’s employment or the period of the Executive’s employment by the
Affiliated Group. The Executive agrees, unless precluded by law, to promptly
inform the Company if the Executive is asked to participate (or otherwise become
involved) in any Proceeding involving such claims or potential claims. The
Executive also agrees, unless precluded by law, to promptly inform the Company
if the Executive is asked to assist in any investigation (whether governmental
or otherwise) of any member of the Affiliated Group (or their actions),
regardless of whether a lawsuit has then been filed against any member of the
Affiliated Group with respect to such investigation. The Company agrees to
reimburse the Executive for all of the Executive’s reasonable out-of-pocket
expenses associated with such assistance, including travel expenses and any
attorneys’ fees and shall pay a reasonable per diem fee for the Executive’s
service. In addition, the Executive agrees to provide such services as are
reasonably requested by the Company to assist any successor to the Executive in
the transition of duties and responsibilities to such successor. Any services or
assistance contemplated in this Section (f) shall be at mutually agreed to and
convenient times.

(g) Remedies. The Executive acknowledges and agrees that the terms of this
Exhibit A: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Affiliated Group in, inter alia, near permanent customer relationships and
confidential information. The Executive further acknowledges and agrees that the
Executive’s breach of the provisions of this Exhibit A will cause the Affiliated
Group irreparable harm, which cannot be adequately compensated by money damages.
The Executive consents and agrees that the forfeiture provisions contained in
the Agreement are reasonable remedies in the event the Executive commits any
such breach. If any of the

 

8



--------------------------------------------------------------------------------

provisions of this Exhibit A are determined to be wholly or partially
unenforceable, the Executive hereby agrees that Exhibit A or any provision
hereof may be reformed so that it is enforceable to the maximum extent permitted
by law. If any of the provisions of this Exhibit A are determined to be wholly
or partially unenforceable in any jurisdiction, such determination shall not be
a bar to or in any way diminish the Affiliated Group’s right to enforce any such
covenant in any other jurisdiction.

 

9